UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q [ X ]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (for the sixteen weeks ended April 11, 2007) OR [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (for the transition period from to ) Commission file number 0-8445 THE STEAK N SHAKE COMPANY (Exact name of registrant as specified in its charter) INDIANA (State or other jurisdiction of incorporation or organization) 37-0684070 (I.R.S. Employer Identification No.) 36 S. Pennsylvania Street, Suite 500 Indianapolis, Indiana 46204 ( Address of principal executive offices) (Zip Code) (317) 633-4100 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of "accelerated filer and large accelerated filer"in Rule 12b-2 of the Exchange Act.(Check One): Large Accelerated Filer Accelerated Filer _X_ Non Accelerated Filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes_ No X. Number of shares outstanding of the registrant’s Common Stock as of May 9, 2007 was: 1 THE STEAK N SHAKE COMPANY FORM 10-Q INDEX PARTI. FINANCIAL INFORMATION Page No. ITEM 1. FINANCIAL STATEMENTS Condensed Consolidated Statements of Financial Position (Unaudited) as ofApril 11, 2007 and September 27, 2006 3 Condensed Consolidated Statements of Earnings (Unaudited) for theSixteen and Twenty-Eight Weeks EndedApril 11, 2007 and April 12, 2006 4 Condensed Consolidated Statements of Cash Flows (Unaudited) for theTwenty-Eight Weeks Ended April 11, 2007 and April 12, 2006 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 9 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 14 ITEM 4. CONTROLS AND PROCEDURES 14 PART II. OTHER INFORMATION ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 15 ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 15 ITEM 6. EXHIBITS 15 SIGNATURES 16 2 PARTI. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Condensed Consolidated Statements of Financial Position The Steak n Shake Company (Unaudited) (Amounts in $000s except share and per share data) April 11, September 27, 2007 2006 Assets: Current Assets Cash $ 2,311 $ 4,820 Receivables, net 5,226 5,858 Inventories 7,482 7,018 Deferred income taxes 3,378 3,873 Assets held for sale 2,426 4,514 Other current assets 8,952 4,837 Total current assets 29,775 30,920 Net property and equipment 508,312 490,142 Goodwill 14,516 14,485 Other intangible assets, net 2,048 2,152 Other assets 7,978 4,822 Total assets $ 562,629 $ 542,521 Liabilities and Shareholders' Equity: Current Liabilities Accounts payable $ 28,914 $ 28,262 Accrued expenses 32,332 38,023 Line of credit 23,595 10,065 Current portion of long-term debt 2,512 2,512 Current portion of obligations under leases 4,428 4,221 Total current liabilities 91,781 83,083 Deferred income taxes 5,300 5,800 Other long-term liabilities 4,407 3,805 Obligations under leases 142,220 143,996 Long-term debt 17,761 18,802 Commitments and Contingencies Shareholders' Equity Common stock $.50 stated value, 50,000,000 shares authorized shares issued:30,332,839 15,166 15,166 Additional paid-in capital 123,892 123,860 Retained earnings 183,373 173,216 Treasury stock at cost, 1,889,477 shares as of April 11, 2007 (21,271 ) (25,207 ) 2,170,332 shares at September 27, 2006 Total shareholders' equity $ 301,160 $ 287,035 Total liabilities and shareholders' equity $ 562,629 $ 542,521 See accompanying notes. 3 Condensed Consolidated Statements of Earnings The Steak n Shake Company (Unaudited) (Amounts in 000s, except share and per share data) Twenty-Eight Weeks Sixteen Weeks Ended Ended April 11, April 12, April 11, April 12, 2007 2006 2007 2006 Revenues Net Sales $ 201,055 $ 196,520 $ 347,513 $ 334,372 Franchise fees 1,096 1,137 1,904 2,026 Total revenues 202,151 197,657 349,417 336,398 Costs and Expenses Cost of sales 46,188 44,601 79,258 76,121 Restaurant operating costs 101,783 98,283 177,251 168,074 General and administrative 17,551 16,303 31,106 28,775 Depreciation and amortization 9,825 8,715 17,051 15,112 Marketing 9,148 9,154 15,574 15,006 Interest 4,242 3,106 7,375 5,893 Rent 4,255 3,873 7,303 6,407 Pre-opening costs 812 977 1,746 2,156 Provision for restaurant closing (127 ) (103 ) (193 ) (103 ) Other income, net (539 ) (438 ) (944 ) (1,094 ) Total costs and expenses 193,138 184,471 335,527 316,347 Earnings Before Income Taxes 9,013 13,186 13,890 20,051 Income Taxes 3,021 4,655 3,733 6,861 Net Earnings $ 5,992 $ 8,531 $ 10,157 $ 13,190 Net Earnings Per Common and Common Equivalent Share: Basic $ 0.21 $ 0.31 $ 0.36 $ 0.48 Diluted 0.21 0.30 0.36 0.47 Weighted Average Shares and Equivalents: Basic 28,025,019 27,730,296 27,974,493 27,687,806 Diluted 28,230,461 28,077,224 28,191,845 28,019,211 See accompanying notes. 4 Condensed Consolidated Statements of Cash Flows The Steak n Shake Company (Unaudited) (Amounts in 000's) Twenty-Eight Weeks Ended April 11, April 12, 2007 2006 Operating Activities Net earnings $ 10,157 $ 13,190 Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation and amortization 17,051 15,112 Provision for deferred income taxes (5 ) 3,514 Provision for restaurant closings (193 ) (103 ) Loss on disposal of property and equipment 291 301 Non-cash expense for stock-based compensation and deferred rent 2,206 2,271 Changes in receivables and inventories 168 (1,706 ) Changes in other assets (4,769 ) (782 ) Changes in accounts payable and accrued expenses (5,196 ) 7,750 Net cash provided by operating activities 19,710 39,547 Investing Activities Additions of property and equipment (41,412 ) (47,898 ) Proceeds from property and equipment disposals 5,638 1,755 Net cash used in investing activities (35,774 ) (46,143 ) Financing Activities (Payments) proceeds on the line of credit facility, net (1,470 ) 9,000 Proceeds from long-term debt 15,000 - Principal payments on long-term debt (1,041 ) (1,060 ) Proceeds from equipment and property leases 800 700 Principal payments on lease obligations (1,690 ) (2,172 ) Excess tax benefit from stock-based awards 62 50 Proceeds from exercise of stock options 660 146 Proceeds from Employee Stock Purchase Plan 1,234 1,344 Net cash provided by financing activities 13,555 8,008 (Decrease) Increase in Cash (2,509 ) 1,412 Cash at Beginning of Period 4,820 3,063 Cash at End of Period $ 2,311 $ 4,475 See accompanying notes. 5 Notes to Condensed Consolidated Financial Statements The Steak n Shake Company (Unaudited) (Amounts in $000's, except share and per share data) Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and notes required by accounting principles generally accepted in theUnited Statesof Americafor complete financial statements. In our opinion, all adjustments considered necessary to present fairly the consolidated statement of financial position as of April 11, 2007, and the consolidated statements of earnings and cash flows for thesixteen and twenty-eight weeks ended April 11, 2007 and April 12, 2006, have been included. The consolidated statements of earnings for the sixteen and twenty-eight weeks ended April 11, 2007 andApril 12, 2006 are not necessarily indicative of the consolidated statements of earnings for the entire year. For further information, refer to the consolidated financial statements and notes thereto included in our Annual Report on Form 10-K for the fiscal year ended September 27, 2006. Seasonal Aspects We have substantial fixed costs, which do not decline as a result of a decline in sales. Our firstand second fiscal quarters, which include the winter months, usually reflect lower average weekly unit volumes as compared to the third and fourth fiscal quarters. Additionally, sales in the firstand second fiscal quarters can be adversely affected by severe winter weather. We may also be negatively affected by adverse weather during the first and fourth fiscal quarters as hurricanes and tropical storms may impact the Southeastern portion of the United States, where we have a significant number of restaurants. Earnings Per Share Earnings per share of common stock is based on the weighted average number of shares outstanding during the period.Thefollowing table presents a reconciliation of the basic and diluted weighted average common shares as required by SFAS No. 128, Earnings Per Share: Sixteen Weeks Ended Twenty-eight Weeks Ended April 11, April 12, April 11, April 12, 2007 2006 2007 2006 Basic earnings per share: Weighted average common shares 28,025,019 27,730,296 27,974,493 27,687,806 Diluted earnings per share: Weighted average common shares 28,025,019 27,730,296 27,974,493 27,687,806 Diluted effect of share-based awards 205,442 346,928 217,352 331,405 Weighted average common and incremental shares 28,230,461 28,077,224 28,191,845 28,019,211 Number of share-based awards excluded from the calculation of earnings per share as the award's exercise prices were greater than the average market price of the Company's common stock 1,116,845 362,833 821,295 407,259 6 Net Property and Equipment Net property and equipment consists of the following: April 11, September 27, 2007 2006 Land $ 189,041 $ 184,741 Buildings 169,872 165,411 Land and leasehold improvements 151,238 139,603 Equipment 201,472 184,223 Construction in progress 8,980 15,460 720,603 689,438 Less accumulated depreciation and amortization (212,291 ) (199,296 ) Net property and equipment $ 508,312 $ 490,142 Assets Held for Sale Assets held for sale consists of property and equipment related to under-performing restaurants and land that is currently being marketed for disposal. The balance at April 11, 2007 is comprised of: Land and Buildings - $2,279; Land and Leasehold Improvements - $92; and Equipment - $55. The balance at September 27, 2006 consisted of: Land and Buildings - $4,197; Land and Leasehold Improvements - $190; and Equipment -$127.During the current year to date period ended April 11, 2007, we sold three properties that were held for sale as of September 27, 2006. Goodwill Goodwill consists of the excess of the purchase price over the fair value of the net assets acquired in connection with the acquisitions ofCreative Restaurants Inc ("CRI") and Kelley Restaurants, Inc. ("KRI") on July 6, 2006 and December 29, 2004, respectively. Goodwill increased by $31 during the twenty-eight weeks ended April 11, 2007 relating to an adjustment to the assumed liabilities recorded at the acquisition date of CRI. The purchase price allocation for CRI is preliminary. We are in the process of refining our internal fair value estimates primarily related to current liabilities. We anticipate that we will complete this process prior to the end of our fiscal third quarter of 2007. Other Intangibles Other intangibles arecomprised of the following: April 11, September 27, 2007 2006 Gross value of intangible assets subject to amortization $ 2,291 $ 2,291 Accumulated amortization (743 ) (639 ) Intangible assets subject to amortization, net 1,548 1,652 Intangible assets with indefinite lives 500 500 Total intangible assets $ 2,048 $ 2,152 Intangible assets subject to amortization consist of a right to operate and favorable leases acquired in connection with the acquisitions of CRIduring fiscal 2006 and KRI during fiscal 2005, and are being amortized over their estimated weighted average useful lives of 12 years and 8 years, respectively.
